Citation Nr: 1707465	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a service-connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This matter was remanded in May 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is again necessary to obtain additional identified medical records and to provide a new VA examination.  During the August 2014 VA examination, the Veteran reported that in addition to receiving treatment at the VA for his service-connected major depressive disorder and adjustment disorder with depressed mood, he has continued to see Joe Carlino, LCSW-R privately for psychotherapy after Mr. Carlino left the VA.  As these records are relevant to the Veteran's claim for a higher rating, attempts should be made to obtain them.  See 38 C.F.R. § 3.159(c).  Any additional VA treatment records that have not been associated with the claims file should also be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A new VA examination should also be provided so that all new evidence may be reviewed and addressed.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from April 2014 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his psychiatric disability.  After securing any necessary authorization, obtain records from any identified providers, including from Joe Carlino, LCSW-R.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

